Citation Nr: 0734100	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and S.R.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to September 
1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2007, the veteran, his spouse, and a friend, S.R. 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  On the date of the hearing, the veteran submitted 
pertinent evidence not yet considered by the RO.  He also 
waived RO consideration of that evidence.  Therefore, the 
Board has considered all evidence of record in rendering this 
decision.  See 38 C.F.R. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible supporting evidence of the veteran's 
alleged in-service stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
March 2005 and May 2007.  The March 2005 letter was provided 
to the veteran prior to the initial adjudication by the RO in 
March 2004.  This letter informed the veteran the 
requirements of a successful service connection claim for 
PTSD, and of his and VA's respective duties in obtaining 
evidence.  He was asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The May 2007 letter provided the veteran notice as to 
assignment of disability ratings and effective dates.  
Although this letter was not provided to the veteran prior to 
the initial adjudication of his claim, that timing defect, or 
any other defect in this particular notice letter, cannot 
result in prejudice to the veteran.  In that regard, as the 
Board is denying his claim, any questions as to these 
downstream elements are moot.  

Service medical and personnel records are associated with the 
claims file, as is a psychological evaluation from Baytree 
Behavioral Health.  The veteran has not requested VA 
assistance in obtaining any other evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's claim for service connection fails because the 
occurrence of an in-service stressor has not been 
established.  An after the fact medical opinion cannot serve 
as the basis for verification of an in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Absent 
verification of the occurrence of an in-service stressor, 
service connection for PTSD cannot be granted, irrespective 
of whether a diagnosis of PTSD has been rendered.  See 38 
C.F.R. § 3.304(f).  Thus, the Board declines to provide a 
medical examination or seek a medical opinion in this case.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran engaged in combat 
with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, "[w]here...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  Id.  
Mere service in a combat zone does not establish that a 
veteran engaged in combat with the enemy.  Id.  

Service medical records are absent for evidence that the 
veteran suffered any psychiatric symptoms during service.  A 
July 1991 Southwest Asia Demobilization /Redeployment Medical 
Evaluation contains the veteran's negative answer to whether 
he had nightmares or trouble sleeping or recurring thoughts 
about his experiences during Desert Shield / Storm.  A July 
1993 separation report of medical examination shows a normal 
psychiatric clinical evaluation.  An associated report of 
medical history contains the veteran's indication that he did 
not then have nor had ever had depression or excessive worry, 
frequent trouble sleeping, or nervous trouble of any sort.  

Service personnel records how that the veteran served in 
Southwest Asia from October to December 1990 and was eligible 
for duty in imminent danger pay area Saudi Arabia from 
February to April 1991.  His DD 214 shows that his military 
occupation was a graphics documentation specialist.  These 
records do not provide any indication that the veteran 
engaged in combat with the enemy.  Neither his DD 214 nor his 
service personnel records show that he received any of the 
awards or decorations that presumptively indicate engagement 
in combat with the enemy.  

Post service, the record is absent for any treatment records 
for PTSD or any other psychiatric symptoms.  Of record is a 
report of December 2004 Psychological Evaluation, from 
Baytree Behavioral Health, that provides a diagnosis of PTSD 
based on the veteran's alleged stressors, described below.  

During the June 2007 hearing, the veteran testified that, 
although his military occupational specialty entailed making 
charts and graphs, he performed the duties of an armored crew 
member, a tank driver, during his duty in Saudi Arabia.  
Hearing transcript at 3-4.  

The veteran claims to have engaged in combat with the enemy.  
He described this engagement as occurring when he was 
stranded in a disabled tank, during which time he saw the 
silhouettes of men holding AK47's, which he described as the 
weapons of the enemy.  Hearing transcript at 20.  He claims 
to have alerted the other soldiers and to have fired in the 
direction of those silhouettes.  Id.  In response to a 
question from his representative as to whether a report of 
this incident was made, the veteran testified that there was 
no debriefing following this incident.  Id. at 21.  The 
veteran also described this alleged incident in written 
statements submitted in April 2005 and contemporaneous to the 
June 2007 hearing.  In these statements he reported that his 
tank had to be towed out of the desert.  

In addition to his assertion of engaging in combat with the 
enemy, the veteran alleged a number of other events as 
stressors causing his PTSD.  These were detailed during the 
June 2007 hearing as well as the two written statements noted 
above.  These alleged stressors include that he awoke one 
night to observe other service personnel watching what the 
veteran believes was a scud missile traveling across the sky.  
He asserts that this coupled with the failure of his fellow 
soldiers to awaken him to what he believed was an alert, 
caused him to have difficulty sleeping.  He also reported 
that he was required to ride in a truck with a firearm but 
without ammunition and that his position in the truck exposed 
him to potential danger.  His written statements include 
numerous descriptions of seeing dead and wounded soldiers and 
vehicles that appeared to have been damaged by ordinance, and 
that, at one point, he found himself in the middle of a mine 
field and almost stepped on two mines.
In assisting the veteran in verifying his stressors, the RO 
initiated requests through the Personnel Information Exchange 
System (PIES) and a request to the Center for Unit Research 
(CURR).  In October 2005, a PIES response was received that 
there was no evidence in the veteran's file to substantiate 
that he was a tank driver.  In December 2005, a CURR response 
indicated that there was no documentation verifying his 
claimed stressor of being left behind in a disabled tank.  

Thus, all reports of record that that the veteran engaged in 
combat with the enemy originate solely with the veteran.  
Weighed against his reports, is the complete lack of any 
documentation to show that he engaged in combat with the 
enemy.  Research through CURR and the PIES request has not 
produced evidence of his alleged combat.  Nor is there any 
verification that the veteran's service involved duties 
assigned to a tank.  Having determined that the lack of any 
contemporaneous or other service documentation of combat is 
more probative than the veteran's recent account of his 
service, the Board finds that the veteran did not engage in 
combat with the enemy.  

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
In such cases, the record must contain corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 395

Lacking in the record is the credible supporting evidence 
needed to corroborate his alleged inservice stressors.  All 
descriptions of his stressors ultimately derive only from the 
veteran.  The Board acknowledges that the individual who 
conducted the December 2004 psychological evaluation 
apparently accepted the veteran's report of his stressors.  
However, an after-the-fact medical opinion cannot serve as 
the basis for verification of an in-service stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  That those 
events occurred is a factual determination, not a medical 
determination.  As there is no evidence that the individual 
conducting that evaluation observed any of those events with 
his own senses, he is not competent to provide evidence of 
the occurrence of those alleged events.  See Layno v.  Brown, 
6 Vet. App. 465 (1994).  

Because none of the veteran's claimed inservice stressors 
have been verified, his claim for entitlement to service 
connection for PTSD must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


